Case: 22-60155        Document: 00516576028           Page: 1      Date Filed: 12/13/2022




             United States Court of Appeals
                  for the Fifth Circuit                                     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                     No. 22-60155                          December 13, 2022
                                   Summary Calendar                           Lyle W. Cayce
                                                                                   Clerk

   Carla Patricia Banegas; Rixi Elizabeth Valdez-Banegas,

                                                                            Petitioners,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                               Agency No. A209 302 484
                               Agency No. A209 302 485


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
         Carla Patricia Banegas, a native and citizen of Honduras, entered the
   United States illegally with her daughter Rixi in 2016. She petitions for
   review of the decision of the Board of Immigration Appeals (BIA) dismissing
   her appeal and affirming the immigration judge’s (IJ’s) denial of asylum,



         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-60155      Document: 00516576028           Page: 2    Date Filed: 12/13/2022




                                     No. 22-60155


   withholding of removal, and protection under the Convention Against
   Torture (CAT).
          On review of an order of the BIA, this court examines “the BIA’s
   decision and only consider[s] the IJ’s decision to the extent that it influenced
   the BIA.” Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). Because the
   BIA agreed with the IJ’s analysis and conclusions, this court reviews both
   decisions. See id.
          We review the BIA’s factual findings for substantial evidence, and we
   will not reverse such findings unless the petitioner shows that “the evidence
   was so compelling that no reasonable factfinder could conclude against it.”
   Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009). Among the findings
   that this court reviews for substantial evidence are the factual conclusions
   that an alien is not eligible for asylum, withholding of removal, or relief under
   the CAT. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          Banegas argues that she is entitled to asylum and withholding of
   removal because she has demonstrated past persecution and a well-founded
   fear of future persecution based on a protected ground. Her counseled brief
   does not, however, adequately address the BIA’s sole reason for denying her
   asylum claim (i.e., her failure to show that the Honduran government would
   be unable or unwilling to protect her from harm).
          Because Banegas fails to meaningfully address the BIA’s basis for
   denying her application for asylum, she has abandoned the issue for failure to
   adequately brief it. See Parada-Orellana v. Garland, 21 F.4th 887, 892 (5th
   Cir. 2022).
          Banegas argues that she is eligible for CAT relief because the
   government in Honduras will acquiesce in her torture by the gang member
   who sexually assaulted her daughter. Though Banegas complains that the
   police in Honduras “were of no help and basically did nothing” after her




                                          2
Case: 22-60155        Document: 00516576028         Page: 3    Date Filed: 12/13/2022




                                     No. 22-60155


   daughter was sexually assaulted, her own testimony contradicts this
   statement. Before the IJ, Banegas testified that she was able to report her
   daughter’s sexual assault to the police. The police took the report and sent
   Rixi to be evaluated by a forensic doctor. The police also searched for Rixi’s
   attacker. Further, when Banegas asked the police to drop the charges after
   receiving death threats from her daughter’s attacker, the police refused,
   stating that it was their responsibility to proceed with the investigation of the
   case.
             Though the police were unable to apprehend her daughter’s attacker,
   this is insufficient to show that the government would acquiesce in Banegas’s
   torture if she were removed to Honduras. See Martinez Manzanares v. Barr,
   925 F.3d 222, 229 (5th Cir. 2019); see also Tamara-Gomez v. Gonzales, 447
   F.3d 343, 351 (5th Cir. 2006). The BIA reasonably found that Banegas was
   not entitled to CAT protection because she had failed to show that the
   Honduran government would acquiesce in her torture. See Wang, 569 F.3d
   at 537.
             The petition for review is DENIED.




                                          3